 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     JENNIFER G. REDMOND, Cal. Bar No. 144790
 3   BROOKE S. PURCELL, Cal. Bar No. 260058
     Four Embarcadero Center, 17th Floor
 4   San Francisco, California 94111-4109
     Telephone:    415.434.9100
 5   Facsimile:    415.434.3947
     Email         jredmond@sheppardmullin.com
 6                 bpurcell@sheppardmullin.com

 7 Attorneys for Defendants
   LENDINGTREE, INC., LENDINGTREE LLC
 8 and SAM YOUNT
 9 LAWLESS & LAWLESS
     BARBARA A. LAWLESS, Cal. Bar No. 53195
10   EMILY S. MCGRATH, Cal. Bar No. 289624
     354 Pine Street, 4th Floor
11   San Francisco, CA 94104
     Telephone:     (415) 391-7555
12   Facsimile:     (415) 391-4228
     Email:         blawless@lawlesssf.com
13                  emcgrath@lawlesssf.com

14 Attorneys for Plaintiff
     SNEJANA NORRIS
15
16                                      UNITED STATES DISTRICT COURT

17                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

18
19 SNEJANA NORRIS,                                       Case No. 4:18-cv-03155-HSG

20                      Plaintiff,                       Assigned to Hon. Judge Haywood S. Gilliam, Jr.

21           v.                                          ORDER GRANTING STIPULATION FOR
                                                         REMOVAL FROM ADR PROGRAM AND
22 LENDINGTREE, INC., LENDINGTREE                        REFERRAL TO PRIVATE ADR
   LLC, SAM YOUNT, and DOES ONE
23 through FIFTY, inclusive,
                                                         Complaint Filed: April 2, 2018
24                      Defendant.                       Trial Date:      None Set

25
26
27
28
                                                        -1-                  Case No. 4:18-cv-03155-HSG
     SMRH:488085560.1                ORDER GRANTING STIPULATION FOR REMOVAL FROM ADR PROGRAM AND
                                                                          REFERRAL TO PRIVATE ADR
 1           Having considered the parties’ Stipulation Requesting Removal from ADR Program and

 2 Referral to Private ADR and good cause appearing it is HEREBY ORDERED that this matter is
 3 removed from the ADR Program and referred to private ADR in light of the parties’ agreement.
 4           IT IS SO ORDERED.

 5
 6    Dated: October 24, 2018

 7                                                     HAYWOOD S. GILLIAM, JR.
                                                     UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-                  Case No. 4:18-cv-03155-HSG
     SMRH:488085560.1        ORDER GRANTING STIPULATION FOR REMOVAL FROM ADR PROGRAM AND
                                                                  REFERRAL TO PRIVATE ADR
